DETAILED ACTION 
The present application, filed on 8/31/2015 is being examined under the AIA  first inventor to file provisions. 
					
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 9, 17 are amended
b.  Claims 2, 4-6, 8, 10, 12-14, 16, 19 are cancelled 

Overall, Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are pending and have been considered below.   


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claim 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a location of a mobile device with respect to a geo-fencing area; automatically presenting a mobile marketing (e.g. coupon); authenticating a user based on biometric information and additional security parameters; displaying a mobile credit account identifier; utilizing the mobile credit account to make a payment. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an sales activities or behaviors, business relationships process, i.e. a process aimed at providing users located in certain areas means for making payments; making payments is part of commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. (A) In particular, stripped of those claim elements that are directed to an abstract idea, the remaining claim elements of the independent claims are directed to: obtaining location information for the mobile device; periodically tracking the mobile device; periodically obtaining updated location information; determining that the mobile device has entered a geo-fenced area. These claim elements amount to no more insignificant extra-solution activity (MPEP 2106.05(g)). 
(B) Additionally recited claim elements are: the beacons; the geo-fencing area; additional security parameters. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
(C) The recited computing elements, i.e. the computer-readable storage medium; the native mobile application are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. (A) Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to: obtaining location information for the mobile device; periodically tracking the mobile device; periodically obtaining updated location information; determining that the mobile device has entered a geo-fenced area. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

 (B) Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the beacons; the geo-fencing area; additional security parameters. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are the computing elements, i.e. claim elements directed to the computer-readable storage medium; the native mobile application. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

Claim 17 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a location of a mobile device with respect to the geo-fenced area; authenticating a user based on biometric information and additional security parameters; provide a mobile marketing to the display; displaying a mobile credit account identifier; utilize the mobile marketing credit account to make a mobile payment. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a sales activities or behaviors, business relationships process, i.e. a process aimed at providing users located in certain areas means for making payments; making payments is part of commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. (A) In particular, stripped of those claim elements that are directed to an abstract idea, the remaining positively recited elements of the independent claims are directed to: identifying when the mobile device is within the geo-fenced area. These claim elements amount to no more insignificant extra-solution activity (MPEP 2106.05(g)). 
(B) The non-positively recited claim elements are:  a biometric sensor, a global positioning system; the beacons; the geo-fencing area; additional security parameters. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
(C) The recited computing elements, i.e. a display; a plurality of beacons are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. (A) Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining positively recited elements of the independent claims are directed to: identifying when the mobile device is within the geo-fenced area. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, the independent claims contain descriptive limitations, not positively recited limitations of elements found in the independent claims and addressed above, such as describing the nature, structure and/or content of: a biometric sensor, a global positioning system; the beacons; the geo-fencing area; additional security parameters. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) After stripping away the abstract idea claim elements, the additional positively recited steps and the non-positively recited claim elements, the only remaining elements of the independent claims are the computing elements, i.e. claim elements directed to a display; a plurality of beacons. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.   

Dependent Claim 3 (which are repeated in Claims 11, 20) and dependent Claim7 (which is repeated in Claims 15, 18) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the mobile marketing, the mobile payment. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [0023]-[0032], including among others: mobile device; display; processor; memory; GPS; Camera; credit account; payment system; loyalty program; analytics engine, database. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9, 11, 15, 17-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnard et al (US 2015/0373482), in view of Beck et al (US 2013/0191213).  
Regarding Claims 1, 9 – Barnard discloses: A computer-implemented method for providing mobile loyalty services within a geo-fencing area via a native mobile application, said computer-implemented method comprising: 
determining a location of a mobile device with respect to a geo-fencing area via a native mobile application executing on said mobile device, the determining of said location of said mobile device with respect to the geo-fencing area comprising: {see at least [0102]-[0103] determining mobile device location}    
obtaining, at said native mobile application, location information for said mobile device from a plurality of beacons defining said geo-fencing area, and {see at least [0102]-[0103] determining mobile device location; [0095] defining a geo-fence; [0096] mobile device location; as further disclosed at fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)}  
periodically tracking said mobile device via said native mobile application, said periodically tracking comprising: {see at least fig14, [0142]-[0149] tracking mobile device, scanning periodically; as further disclosed at fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)}  
periodically obtaining, at said native mobile application, updated location information for said mobile device from each of said plurality of beacons defining said geo-fencing area; {see at least fig14, [0142]-[0149] tracking mobile device, scanning periodically; as further disclosed at fig14, [0142]-[0150] disclose an algorithm for periodically scanning for beacon signals to determine the position of the tracked objects (BSCLAN stays for Beacon, Sensor and Controller Local Area Network)}  
determining, via said native mobile application and based on said periodically tracking, that said mobile device has entered into said geo-fencing area; {see at least fig9, rc903, rc909b, [0098]-[0103]; fig10, [0107]-[0110] entering the geo-fence; [0168], [0236]}  
automatically presenting a mobile marketing, via said native mobile application and on a display of said mobile device, when said mobile device enters into said geo-fencing area; {see at least fig10, rc1001, [0107] computer device enters the geo-fence area; as further disclosed at [0231] The advertisements may be linked to beacon signals received by end users so that they may be location-based; for example, an end user may receive a discount coupon from a vendor when they may be within a certain distance of one of the vendor's locations (“certain distance” reads on the mobile device being in the geofenced area); [0047] location-based messaging, such as coupons; fig13, rc1309, rc1371, [0138] translates beacon ID to messages (reads on being within the geofenced area); [0191] The application server may send coupons data, etc. to the mobile device 109 based on its location; [0231] end user may receive a discount coupon from a vendor when they may be within a certain distance of one of the vendor's locations; [0270] transmitting beacon signals that may be used by the receiving devices to receive other messages (e.g., coupons, control values or settings, etc., from a service platform computing device, etc.), scanning for beacon signals transmitted by other devices within the lighting infrastructure. **Examiner Note – The claim element is disclosed also by Beck at fig20, rc1102, rc1104, rc1105, rc1106, rc1107 [0349] user enters the proximity of a merchant location, …, offer is determined based on position of a user in the proximity of a merchant physical location ([0347] a space reached by RF signals from radio devices the merchant location or an arbitrary space around the merchant location, for example defined as a "geo-fence"); fig22, rc1201, rc1203, rc1204, [0360] user enters proximity of a merchant location, [0361] which merchants may make offers to user by determining in which merchant location proximities the user is; [0316] predetermined region containing the merchant locations, i.e. geo-fencing**}  

Barnard does not disclose, however, Beck discloses 
authenticating a user, via said native mobile application executing on the mobile device, prior to providing access to a mobile credit account identifier, said authenticating comprising: {see at least [0339] authenticating user}    
receiving a biometric information from the user, and {see at least [0339] user authenticity based on biometric recognition}
receiving additional security parameters from a GPS operating on said mobile
device, said additional security parameters comprising: a physical location of the mobile device,
a time stamp, and a date stamp; {see at least [Table4] location, time stamp, date stamp; [Table9] location, time stamp, date stamp} 
automatically displaying, after the user is authenticated {see at least [0144] visit a webpage after authentication of user}, said mobile credit account identifier on said display of said mobile device through said native mobile application when said location of said mobile device, as obtained by said native mobile application from each of said plurality of beacons defining said geo-fencing area, is proximate to a point of sale; and {see at least mobile payment; fig2, [0347] account identification, geo-fence, radius, close to point of sale}   
utilizing said mobile credit account identifier automatically displayed on said display of said mobile device to make a mobile payment at said point of sale. {see at least fig15a, fig15b, fig16a, fig16b [0336]-[0337] mobile payments; fig17, fig18 [0344]-[0345] mobile transactions, mobile payments}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Barnard to include the elements of Beck.  One would have been motivated to do so, in order to allow user to make a payment for a purchase.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Barnard evidently discloses determining the position of a mobile device within a geo-fence.  Beck is merely relied upon to illustrate the functionality of displaying a credit account identifier in the same or similar context.  As best understood by Examiner, since both determining the position of a mobile device within a geo-fence, as well as displaying a credit account identifier are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Barnard, as well as Beck would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Barnard / Beck.

Regarding Claims 3, 11, 20 – Barnard, Beck discloses the limitations of Claims 1, 9, 17. Barnard further discloses:  
	wherein said mobile marketing is a coupon displayed on said mobile device. {see at least [0047] location-based messaging, coupons; [0138] coupons; [0191] server sends coupon data; [0198]; [0201] sending coupons; [0222] receiving coupons; [0231] discount coupons}   

Regarding Claims 7, 15, 18 – Barnard, Beck discloses the limitations of Claims 1, 9, 17. Beck further discloses:  
	wherein said mobile payment is provided by a virtual credit account. {see at least [0043]; fig4, rc146, [0540] credit account. Referring to account as “virtual”, absent any form or structure to distinguish it from any kind of information, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution. }   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Barnard, Beck to include additional elements of Beck.  One would have been motivated to do so, in order to allow user to make a payment for a purchase.  In the instant case, Barnard, Beck evidently discloses determining the position of a mobile device within a geo-fence.  Beck is merely relied upon to illustrate the additional functionality of credit account in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 17 – Barnard discloses: A mobile device comprising: a memory, the memory containing at least one geo-fenced area defining at least a portion of a retail store, and a native mobile application; a display; a biometric sensor; a global positioning system; and one or more processors operating on the mobile device, said native mobile application to cause the one or more processors operating on the mobile device to: {see at least fig9, rc903, [0100]-[0103]}
determine, based on location information provided by each of a plurality of beacons defining said at least one geo-fenced area, a location of the mobile device with respect to the at least one geo-fenced area; ; {see at least [0102]-[0103] determining mobile device location; [0095] defining a geo-fence; [0096] mobile device location}   
provide a mobile marketing to said display, said mobile marketing automatically presented on said display when said native mobile application determines said mobile device enters into said at least one geo-fenced area; {see at least [0049]-[0050] advertising available resources; [0055] advertisement packet; [0231]-[0234]; [0269]}   
identify based on the location information provided by each of said plurality of beacons defining said at least one geo-fenced area, when said mobile device is within said at least one geo-fenced area; and {see at least fig9, rc903, [0100]-[0103]}   

Barnard does not disclose, however, Beck discloses	
authenticate a user, via said native mobile application executing on the mobile device, prior to providing access to a mobile credit account identifier, said authentication comprising: {see at least [0339] authenticating user}  
a biometric information about the user received from the biometric sensor; and {see at least [0339] user authenticity based on biometric recognition} 
a plurality of additional security parameters from the GPS operating on said mobile device, said plurality of additional security parameters comprising: a physical location of the mobile device, a time stamp, and a date stamp; {see at least [Table4] location, time stamp, date stamp; [Table9] location, time stamp, date stamp} 
display, after the user is authenticated {see at least [0144] visit a webpage after authentication of user}, said mobile credit account identifier via said display, {see at least fig16b, fig16d, [0337]-[0338] mobile account identifier}  
said mobile credit account identifier automatically displayed when said location of said mobile device, as provided by each of said plurality of beacons defining said at least one geo-fenced area and determined by said native mobile application within said at least one geo-fenced area, is determined to arrive at a point of sale. {see at least mobile payment; fig2, [0347] account identification, geo-fence, radius, close to point of sale}   
utilize said mobile credit account identifier automatically displayed on said display of said mobile device to make a mobile payment at said point of sale. {see at least fig15a, fig15b, fig16a, fig16b [0336]-[0337] mobile payments; fig17, fig18 [0344]-[0345] mobile transactions, mobile payments} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Barnard to include the elements of Beck.  One would have been motivated to do so, in order to allow user to make a payment for a purchase.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Barnard evidently discloses determining the position of a mobile device within a geo-fence.  Beck is merely relied upon to illustrate the functionality of displaying a credit account identifier in the same or similar context.  As best understood by Examiner, since both determining the position of a mobile device within a geo-fence, as well as displaying a credit account identifier are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Barnard, as well as Beck would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Barnard / Beck. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “In Finjan, Inc. v. Blue Coat Systems, Inc., 2016-2520 (Fed. Cir. Jan. 10, 2018), the Federal Circuit found that claims were directed to patent eligible subject matter under 35 U.S.C. § 101 ("101").” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a single Court decision and use the general arguments from that decision to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision, which in the instant situation it does not.  

Applicant submits “Here, similar to Finjan, the Claims recite specific steps that include a nonconventional and non-generic way to accomplish the desire mobile payment security features (e.g., ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. The eligibility analysis in the instant Office Action does not allege that the way to accomplish mobile payment security is conventional or generic.   

Applicant submits “Moreover, the disclosed steps limit the security of the mobile payment to a set of specific steps, versus any or all ways of providing mobile payment security.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Specificity of the steps is not a sufficient eligibility criterion.  

Applicant submits “Thus, like in Finjan, these steps do not represent merely an idea of itself, ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“An idea of itself” is not an eligibility criterion any more (see 2019 PEG, 2019 revised PEG, MPEP 2106.04, MPEP 2106.05) 

Applicant submits “Instead, the claims are applicable to the realm of secure mobile device application purchase interactions. The use of the technology allows the computing system to provide additional levels of user and mobile device authentication prior to allowing a wireless purchase to be made.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“Purchase interactions,” be they more or less secure, flatly fall into the “commerce” category of abstract ideas, as defined by the Office (see 2019 PEG, 2019 revised PEG, MPEP 2106.04, MPEP 2106.05).  

Applicant submits “This is not merely "insignificant data-gathering steps, insignificant extra-solution activity, generic/routine computer technology, and/or merely limit the use of the idea to a particular technological environment," but rather the claims provide a specific solution with specific steps to overcome fraudulent purchase problems arising specifically because mobile device are now involved in the purchase process.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
  “A specific solution with specific steps” is not a criterion that defines “significantly more” (see 2019 PEG, 2019 revised PEG, MPEP 2106.04, MPEP 2106.05). 

Applicant submits “Instead, the Claimed features focus on ensuring that the user is authenticated prior to automatically displaying the mobile credit account identifier on the display of the mobile device …” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Authenticating a user upfront is well-known, routine and conventional in the art (see US 2015/0161613 to Zhang; US 2015/0324877 to Shaw))  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Beck discloses:  

authenticating a user, via said native mobile application executing on the mobile device, prior to providing access to a mobile credit account identifier, said authenticating comprising: {see at least [0339] authenticating user}    
receiving a biometric information from the user, and {see at least [0339] user authenticity based on biometric recognition}
receiving additional security parameters from a GPS operating on said mobile
device, said additional security parameters comprising: a physical location of the mobile device,
a time stamp, and a date stamp; {see at least [Table4] location, time stamp, date stamp; [Table9] location, time stamp, date stamp} 

Therefore, Beck discloses the amended claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622